FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NATALIYA NIKOLAEVNA                               No. 08-72114
DUDKEVICH,
                                                  Agency No. A097-545-635
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Nataliya Nikolaevna Dudkevich, a native and citizen of Belarus, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and deny the

petition for review.

      The record does not compel the conclusion that Dudkevich demonstrated a

sufficiently individualized threat of persecution to establish a well-founded fear of

persecution. See Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2006) (the

recurrence of sporadic violence against Chinese Christians in Indonesia was

insufficient to demonstrate eligibility for asylum “absent an individualized risk of

persecution or a pattern and practice of persecution”). Accordingly, Dudkevich’s

asylum claim fails.

      Because Dudkevich failed to establish eligibility for asylum, she necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Dudkevich failed to establish it is more likely than not she will be tortured

upon her return to Belarus. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72114